It KNOLL, Justice
(concurring).
I write separately to express my concerns over the application of the “deemed admitted” rule in this case. The allegations of fact contained in Count I of the formal charges are sketchy at best, making it difficult for me to make an informed determination of whether respondent committed the misconduct with which he is charged. This court should not be required to make a determination of professional misconduct on the basis of such limited facts. I believe it would be preferable to require the ODC to make a prima facie showing, through depositions, affidavits and other competent evidence, in cases where there is no formal hearing.
However, I recognize under the current version of the “deemed admitted” rule, as interpreted by this court in in re Donnan, 01-3058 (La.1/10/03), 838 So.2d 715, the ODC has satisfied its burden of proof. Accordingly, I concur in the majority’s opinion.